Citation Nr: 1001523	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-16 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a polycystic liver 
condition.

2.  Entitlement to service connection for kidney failure.

3.  Entitlement to service connection for major depressive 
disorder.



REPRESENTATION

Veteran represented by:	Vermont Veterans Affairs 
Section, Military Department


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from October 1957 to July 
1961.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in White River Junction, Vermont.

The Veteran was scheduled for a Board hearing in October 
2008; however, he did not report to that hearing.  Thus, his 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2009).  

Although the claims for service connection for kidney failure 
and a polycystic liver condition have been developed as one 
issue, as they are two distinct conditions and for reasons 
that will become clear below, the Board has bifurcated them 
as listed on the title page.

The issues of entitlement to service connection for kidney 
failure and major depressive disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran currently does not have a disability due to 
hepatic cysts.


CONCLUSION OF LAW

The criteria for service connection for a polycystic liver 
condition are not met.  
38 C.F.R. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection for a polycystic liver condition in the 
August 2006 rating decision, he was provided notice of the 
VCAA in June 2006.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  The letter also provided notice 
pertaining to the downstream disability rating and effective 
date elements of his claim.

The Board notes that the Veteran's service treatment records 
may have been destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  When a veteran's records 
are lost or destroyed, VA has a heightened duty to assist, 
which includes searching for alternate records.  See 
Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005).  
The Board notes that there is an outstanding request for 
records from the NPRC; however, any such records would not 
bear on the basis of the denial of the claim, the absence of 
medical evidence of a current disability due to the hepatic 
cysts.  As such, a remand to attempt to obtain those records 
with respect to this particular issue would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

All relevant evidence necessary for an equitable resolution 
of the issue herein decided has been identified and obtained, 
to the extent possible.  The evidence of record includes 
private medical records, VA outpatient treatment reports, 
statements from the Veteran and his representative, and a VA 
examination report. The report of this examination reflects 
that the examiner reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that this 
examination is adequate for purposes of rendering a decision 
in the instant appeal.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran 
and his representative have not contended otherwise. 

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2009).



Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  

Analysis

After review, the Board finds that service connection for a 
polycystic liver condition is not warranted at this time.

A January 1997 private CT scan of the abdomen reflects an 
impression of multiple hypodensities within the liver 
"compatible with cysts."  There are no further findings 
regarding the hepatic cysts.  

A November 2006 VA treatment note reflects no abnormalities 
in laboratory tests conducted the prior month.

An April 2008 VA examination report reflects the Veteran's 
statement that the liver condition was serendipitously noted 
on an imaging study performed many years ago.  The Veteran 
denied any symptomatology due to the condition and stated 
that he required no specific treatment at the time.  
Examination revealed a slightly rounded abdomen without 
tenderness, organomegaly, hernia, or masses.  The examiner 
observed that February 2008 laboratory tests revealed normal 
liver function and then provided a diagnosis of a liver 
condition as yet not documented.

The clinical records are devoid of objective evidence that 
the Veteran has any hepatic cysts which can be seen on 
diagnostic examinations.  Without objective symptoms or 
medical findings that the cysts result in some factor of 
disability, the presence of the cysts is essentially a 
laboratory finding.  Like an abnormal laboratory finding, an 
abnormality such as a cyst disclosed by diagnostic 
examination that results in no objective symptomatology is 
not a disability for VA purposes, since there is no 
industrial impairment.  See, e.g., 38 C.F.R. §§ 4.1, 4.10; 61 
Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses such as 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities, and are not appropriate 
entities for the rating schedule.).

Moreover, even if the Board were to concede that the January 
1997 private CT scan of the abdomen reflects the presence of 
a disability, the claim would still fail.  In a recent 
decision, the Court held that the requirement of a current 
disability is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim.  McClain v. Nicholson, 21 
Vet. App. 319, 312 (2007).  In the instant case, the Veteran 
filed his claim in April 2006, nine years after the abnormal 
CT scan findings had resolved.  Accordingly, the medical 
evidence of record is negative for a current diagnosis of a 
polycystic liver condition.

To the extent that the Veteran himself contends that he has a 
current disability, as a lay person, he is not competent to 
offer an opinion on a matter clearly requiring medical 
expertise, such as diagnosing himself with a polycystic liver 
condition.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

In the absence of evidence of a current disability, service 
connection for a polycystic liver condition is not warranted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 43- 144 (1992).

The Board notes the Veteran's contention that his polycystic 
liver condition was caused by his exposure to chemicals and 
radiation.  In this case, however, the Board need not address 
whether the Veteran's condition is related to any such 
exposure in service since the claimed disorder does not 
result in a disability for which service connection may be 
granted.  

In the event that the Veteran's polycystic liver condition 
begins to affect hepatic function or causes some other 
symptomatology, the Veteran can submit a new claim for 
service connection.  However, at this time, in the absence of 
a current disability, service connection may not be granted.


ORDER

Service connection for a polycystic liver condition is 
denied.





        (CONTINUED ON NEXT PAGE)


REMAND

The Board finds that further development is needed on the 
remaining claims for service connection for kidney failure 
and major depressive disorder.

The Veteran contends that he served in the Air Force with the 
Military Air Transport Service unit where he was exposed to 
numerous hazardous chemicals, including aircraft paint and 
thinners, aircraft fuel (JP4, JP5, JP4r), toluene, benzene, 
and trichloroethylene, and that this exposure lead to kidney 
failure.  The record reveals that the Veteran was diagnosed 
with end-stage renal disease (kidney failure) in 1995 and 
received a kidney transplant in 1999.  The Veteran also 
submitted a research article indicating a possible increased 
risk of end-stage renal disease in aircraft workers exposed 
to trichloroethylene.  The Veteran also contends that he 
suffers from major depressive disorder due to service, and VA 
treatment notes reflect a diagnosis of depression.

As described above, the Veteran's service treatment and 
personnel records may have been destroyed in a fire at NPRC.  
As explained earlier, when a veteran's records are lost or 
destroyed, VA has a heightened duty to assist, which includes 
searching for alternate records.  See Washington, 19 Vet. 
App. at 369-71.  The RO submitted an initial request to the 
NPRC in May 2006, and received a response that these records 
were destroyed in a fire at the facility in 1973.  In a 
second attempt to locate any pertinent records, the RO sent 
the Veteran National Archives and Records Administration 
(NARA) Form 13075 (Questionnaire About Military Service) and 
NARA Form 13055 (Request For Information Needed to 
Reconstruct Medical Data).  Although the Veteran was unable 
to provide any specific information on in-service treatment, 
he was able to provide pertinent information regarding his 
service.  Using this information, the RO submitted a second 
request to the NPRC in March 2007.  However, no response has 
been associated with the claims file.  Given VA's heightened 
duty, the RO should follow up with this second request.

As regards the kidney failure, although the Veteran was 
provided a VA examination in April 2008, citing the lack of 
service treatment records, the examiner stated that the 
opinion requested on the contention that the end-stage renal 
disease is a result of chemical exposure during cannot be 
resolved without mere speculation.  In light of VA's 
heightened duty, finding credible the Veteran's assertions of 
being exposed to trichloroethylene during service, and the 
research article indicating a link between trichloroethylene 
and end-stage renal disease, the Board finds that a 
supplemental medical opinion is needed on whether such 
exposure lead to end-stage renal disease in the Veteran's 
case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate). 

As regards the major depressive disorder, the Veteran's 
representative indicated that the disorder has been 
aggravated by the kidney failure.  VA treatment notes dated 
as early as April 1997 reflect a diagnosis of depression and 
indicate that the Veteran suffered from anxiety and 
depression due to his kidney failure, and VA treatment notes 
dated through April 2008 continue to show complaints of 
depression.  As the claim for kidney failure being remanded 
could affect the claim for major depressive disorder, the 
Board finds that the claims are inextricably intertwined and 
a Board decision on the latter claim at this time would be 
premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims.  The RO 
should attempt to obtain any additional evidence for which 
the Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims.  
2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  The RO should resubmit its March 2007 
request to the NPRC with the Veteran's 
NARA Form 13075 and NARA Form 13055.  

4.  The RO should arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the April 2008 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable) for the purpose of a 
supplemental opinion that addresses the 
nature and etiology of the Veteran's 
kidney failure (end-stage renal disease).  

The examiner should provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's end-stage renal disease is 
related to his service in the Air Force, 
to include conceded exposure to 
trichloroethylene.  In rendering the 
opinion, the examiner should consider the 
research article of record indicating a 
possible increased risk of end-stage renal 
disease in aircraft workers exposed to 
trichloroethylene.  A complete rationale 
should be given for all opinions and 
conclusions.

5.  Thereafter, the RO should readjudicate 
the claims.  Specific to the claim for 
major depressive disorder, the RO should 
consider the provisions of 38 C.F.R. 
§ 3.310 (2009), if warranted.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


